DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2019 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on October 22, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Response to Arguments
Applicant’s arguments, see Remarks page 7, filed May 3, 2022, with respect to claims 1-7, 9 and 11-12 rejection under 35 U.S.C. § 112(b) as being indefinite have been fully considered and are persuasive in view of the Amendments.  The rejection under 35 U.S.C. § 112(b) of claims 1-7, 9 and 11-12 has been withdrawn. 
Applicant's arguments filed May 3, 2022 with respect to claim 8 rejection under 35 U.S.C. § 112(b) as being indefinite have been fully considered but they are not persuasive. Applicant amended claim 8 to recite "so that laser pulses are sent at 90° from each other and parallel to a plane comprising said axes x and y" Applicant submits that the subject matter of claim 8 is not impossible. Examiner respectfully disagrees. Fully considering the Applicant intent to verbalize the position of four laser sources being in plane and having the beams mutually orthogonal with each next one forming a sequence of  beams eventually forming a rectangular system of beams, Examiner respectfully submits that the claim language only reads “comprises four laser sensors configured so that laser pulses are sent at 90° from each other and parallel to a plane comprising said axes x and y” that ordinary meaning of the claim language is that each pulse sent at 90° to any of the other 3 pulses sent by other three lasers and parallel to x y plane. In the 3D space there is only 3 mutually orthogonal directions and further narrowing it to be parallel to x y plane reduces the number of mutually orthogonal directions to two. Thus, this configuration as claimed renders claim indefinite.  Rejection of the claim 8 under 35 U.S.C. § 112(b) as being indefinite is respectfully maintained.

Applicant’s arguments, see Remarks page 7, filed May 3, 2022, with respect to the rejection of claim 10 under U.S.C. § 112(b) as being indefinite have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments under U.S.C. § 112(b). New limitations render claim indefinite. See the Rejection below.

Applicant's arguments filed May 3, 2022 with respect to claim 1 rejection under 35 U.S.C. § 103 over Taichiro et al. ( Japanese patent Document Publication JP6193969A) hereinafter “Taichiro” in view of Stanley et al. (U.S. Patent Application Publication 2014/0121964A1) hereinafter “Stanley”; claims 2-3, 6-7, 9 and 11 rejection under 35 U.S.C. § 103 over Taichiro in view of Stanley and in further view of Inoue et al. (U.S. Patent Application Publication 2003/0136249A1) hereinafter “Inoue”; claims 4 and 12 rejection under 35 U.S.C. § 103 over Taichiro in view of Stanley further in view of Inoue and further in view of Lockyer et al. (European patent Document Publication EP2031347A1) hereinafter “Lockyer”; claim 5 rejection under 35 U.S.C. § 103 over Taichiro in view of Stanley further in view of Inoue and further in view of Mihailescu et al. (Canadian Patent Application Publication CA2866370A1) hereinafter “Mihailescu”; and claim 10 rejection under 35 U.S.C. § 103 over Taichiro in view of Inoue have been fully considered but they are not persuasive. Applicant’s arguments based on arguing the obviousness rejection of independent claims 1, 6 and 10. On the page 8-9 of the Remarks applicant submits: “Applicant wishes to highlight that step [a] is performed "on the basis of said change of said coordinate yc". As stated in claim 1, such change of coordinate y, is calculated through the step of "repeating said steps of detecting and processing said first measurement of distance at time intervals τ" performed by means of the distance detecting unit (explicitly configured to measure a distance). Therefore, Applicant respectfully submits that in the method for detecting positions of objects under a surface taught by Taichiro, it is within the capabilities of one of ordinary skill in the art to include the step of "verifying that said trajectory y coincides with a predetermined trajectory y" with a generic position system, but it is not obvious to perform this step specifically "on the basis of said change of said coordinate yc", and therefore by means of the distance detecting unit. Thus, Taichiro does not teach or suggest the element”. Examiner respectfully disagrees, Office Action on the page 11 cites Taichiro paragraph [0001] as teaching “repeating said steps of detecting and processing said first measurement of distance at time intervals τ in order to calculate a change of said coordinate yc during said step of handling”. Applicant alleges that  "repeating said steps of detecting and processing said first measurement of distance at time intervals τ" performed by means of the distance detecting unit (explicitly configured to measure a distance)” but claim language is silent on this matter and it is unclear why the cited element “Non-contact distance sensor 3” of Taichiro is not configured to perform the said step. Applicant’s submission that “step [b] in case that said step of verifying is negative, correcting said trajectory y along which is carried out said step of handling” is not obvious to include in Taichiro is based on the allegation that this comparison is performed by the “by means of the distance detecting unit” but claim language is silent on this matter with respect to the process of comparison and correction of the trajectory. Thus, the applicant’s argument of non-obviousness is non-persuasive. Further Applicant is trying to disqualify Stanley as allegedly not teaching  “in any way to correct the trajectory if it has been verified that trajectory y does not coincide with a predetermined trajectory y', on the basis of a change of the coordinate y-c”. The claim language does not require the correcting the trajectory on the basis “of a change of the coordinate y-c”, rather verifying “that trajectory y does not coincide with a predetermined trajectory y'” as shown in the Office Action page 12 citing Stanly paragraph [0039]. And correcting the trajectory is further provided in the same paragraph of Stanley. Applicant further argues that “in order to know such position, the only suggestion given from Stanley would be using a GPS device, completely nullifying the advantages of the present invention, whose purpose is precisely that of not needing navigation systems so as to be able to work even in closed environments without satellite or other signal” to further disqualify Stanley. Applicant is reminded that Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In that Examiner respectfully submits that Stanley paragraph [0036] teaches “In some embodiments, the location data for the vehicle are used in combination with data provided by one or more other sensor or navigation systems to guide the vehicle 10. Such sensor and navigation systems include, by way of examples, an inertial navigation system (INS), a GPS, a sound navigation and ranging (SONAR) system, a LIDAR system, a camera, an inertial measurement unit (IMU) and an auxiliary radar system”, specifically emphasizing that particular positioning systems are provided “by way of examples”. In that the argument that “Stanley would be using a GPS device, completely nullifying the advantages of the present invention” is non persuasive as Stanley also suggests an inertial navigation system (INS), a sound navigation and ranging (SONAR) system, a LIDAR system, a camera,  an inertial measurement unit (IMU) as the alternative positioning systems. 
The rejection of the claims in question (1-7, 9-12) under 35 U.S.C. § 103 is respectfully maintained.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“distance detecting unit” in claims 1-3, 6-8, 10 and 11;
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 7 objected to because of the following informalities:  Claim is labeled as “Currently Amended” but no changes to the original claim is provided. Examiner assumes omission of the amended text similar to other claims. Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 as amended rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “four laser sensors configured so that laser pulses are sent at 90° from each other and parallel to a plane comprising said axes x and y”. Amended limitation does not clarify the issue. It is unclear how four laser beams in 3D space can be at 90° to each other. The limitation as claimed requires any of the four pulses (beams) to be orthogonal to any of the other three thus forming four mutually orthogonal lines in one plane, that is impossible.  (four mutually orthogonal and mutually different beams in 3D space are impossible and thus the limitation as it reads is indefinite).
Claims 8 cannot be interpreted as written for the purpose of this action and will not be under examination on the merits.

Claim 10 as amended recites the limitation "the difference between the transmission time and the receiving time of a laser pulse" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the difference” referred to in the lines 17-18 of the claim and in line 20-21 are related to the same or a different matter.  
Claim 10 as amended recites the limitation “a laser pulse" in lines 18 and in line 20. It is unclear if the Applicant refers to more than one laser pulse in this claim.
Claim 10 as amended cannot be interpreted as written for the purpose of this action and will not be under examination on the merits.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Taichiro et al. (Japanese patent JPS6193969A) hereinafter “Taichiro” in view of Stanley et al. (U.S. Patent Application Publication 2014/0121964A1) hereinafter “Stanley”.
In regards of claim 1, Taichiro teaches a method for detecting positions of objects under a surface (Taichiro paragraph [0001]: “The present invention relates to a buried object detecting device, and particularly relates to a buried object detecting device suitable for detecting an underground buried object from the ground in a non-contact manner”) with respect to a reference Cartesian system S(x, y) having origin 0(0,0) and axes x and y (Fig. 2: Cartesian system with y-axis: element "11", z-axis: element "12" and x-axis pointing away from the observer), said method comprising the steps of: 
prearranging a GPR apparatus (Fig. 1), said GPR apparatus comprising: 
a GPR sensor (Fig. 1: sensor head: element "2"; paragraph [0001]: “Buried object detection sensor 2”); 
a distance detecting unit configured to measure a distance with respect to a not transparent object (Fig. 1: element "3"; paragraph [0001]: “Non-contact distance sensor 3”); 
a control unit (Fig. 1: element "5"; paragraph [0001]: “Control device 5”); and 
a center of reference C(xc, yc) having coordinates x, and y, on said reference Cartesian system S(x, y) (Fig. 2: initial point of the line "13"); 
prearranging a first linear wall, said first wall having direction parallel to said axis x of said reference Cartesian system S(x, y) (Fig. 1: wall: element "8"); 
handling said GPR apparatus on said surface along a trajectory y (Fig. 1: line element "13"; claim 1: “a traveling vehicle that travels with the sensor”); 
detecting a first measurement of distance between said distance detecting unit and said first linear wall (Fig. 2: initial point of the line "13"); 
processing said first measurement of distance by means of said control unit in order to calculate said coordinate y, of said center of reference C(xc, yc) (paragraph [0001]: “During this time, the pulse generator 4 connected to the traveling carriage 1 generates a pulse number proportional to the rotation speed of the wheels, and the non-contact distance sensor 3 emits an electromagnetic wave to the front obstacle 8 from the change in the reflection time. Measurement i Fixed position is detected, and each position data is output to the control device 5”); 
repeating said steps of detecting and processing said first measurement of distance at time intervals t in order to calculate a change of said coordinate y, during said step of handling (paragraph [0001]: “a pulse generator is connected to a wheel of a traveling carriage equipped with a buried object detection sensor, and the wheel rotates. The measurement position is recognized by counting the number of pulses generated by the pulse generator… During this time, the pulse generator 4 connected to the traveling carriage 1 generates a pulse number proportional to the rotation speed of the wheels, and the non-contact distance sensor 3 emits an electromagnetic wave to the front obstacle 8 from the change in the reflection time. Measurement i Fixed position is detected, and each position data is output to the control device 5” Examiner’s note: the fact that the pulse generator triggering the distance measuring is connected to the wheel of the carriage defines the time periods of the corresponding distance measurements); 
associating a coordinate yi = yci to an i-th object detected, where yci is value of said coordinate y, at the detection by said GPR sensor of said i-th object (paragraph [0001]: “The present invention uses a combination of a plurality of position detection sensors for detecting the measurement position of the buried object detector…the traveling carriage 1 is scanned above the buried object 10 buried in the ground… Measurement i Fixed position is detected, and each position data is output to the control device 5. The control device 5 selects more accurate position data from these two types of position data and transmits the position data to the data processing device 6. The data processing device 6 is buried based on this position data”). 
Taichiro does not teach verifying, on the basis of said change of said coordinate yc, that said trajectory y coincides with a predetermined trajectory y'; and 
in case that said step of verifying is negative, correcting said trajectory y along which is carried out said step of handling. 
Stanley teaches verifying, on the basis of said change of said coordinate yc, that said trajectory y coincides with a predetermined trajectory y' (Stanley paragraph [0039]: “a registration module 40 compares the SPR images provided by the radar processor 38 to the SPR images retrieved from the SPR reference image source 34 so that the offset of the vehicle with respect to the closest point on the trip path is determined…a mobile system that includes a GPR system, a radar processor and a registration module that may be used as part of the navigation system 30. SPR images acquired for the vehicle are spatially registered to the previously acquired SPR images that overlap the trip path”); and 
in case that said step of verifying is negative, correcting said trajectory y along which is carried out said step of handling (paragraph [0039]: “In various embodiments of the present invention, offset data, or positional error data, determined in the registration process are provided to a conversion module 42 which generates GPS data corrected for the vehicle positional deviation from the trip path. The corrected GPS data are provided to a vehicle control module 44 so that steering, orientation, velocity, pose and acceleration/deceleration are controlled in a manner to maintain the vehicle along the desired trip path”).
It would have been obvious to one of ordinary skill in the art to include in the method for detecting positions of objects under a surface taught by Taichiro the verifying, on the basis of said change of said coordinate yc, that said trajectory y coincides with a predetermined trajectory y'; and 
in case that said step of verifying is negative, correcting said trajectory y along which is carried out said step of handling as taught by Stanley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in  the method for detecting positions of objects under a surface taught by Taichiro, it is within the capabilities of one of ordinary skill in the art to include verifying, on the basis of said change of said coordinate yc, that said trajectory y coincides with a predetermined trajectory y'; and 
in case that said step of verifying is negative, correcting said trajectory y along which is carried out said step of handling as taught by Stanley with the predictable result of “the position f of the measurement point can be detected with high accuracy” as needed in Taichiro paragraph [0001].

Claims 2-3, 6-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taichiro in view of Stanley and further in view of Inoue et al. (U.S. Patent Application Publication 2003/0136249A1) hereinafter “Inoue”.	
Regarding claim 2, Taichiro and Stanley teach claimed invention as shown above for the claim 1. 
Neither Taichiro nor Stanley teach prearranging a second linear wall, said second wall having direction parallel to said axis y of said reference Cartesian system S(x, y); 
detecting a second measurement of distance between said distance detecting unit and said second linear wall; processing said second measurement of distance by means of said control unit in order to calculate said coordinate x, of said center of reference C(xc,yc); 
repeating said steps of detecting and processing said second measurement of distance at time intervals t in order to calculate a change of said coordinate x, during said step of handling; and 
associating a coordinate xi = xci to an i-th object detected, where xci is the value of said coordinate x, at the detection by said GPR sensor of said i-th object.
Inoue teaches prearranging a second linear wall, said second wall having direction parallel to said axis y of said reference Cartesian system S(x, y) (Inoue Fig. 36: elements 101 and 102 are the first and the second wall respectively); 
detecting a second measurement of distance between said distance detecting unit and said second linear wall (paragraph [0250]: “When the three-dimensional coordinates and the posture of the movable unit 201 (sensor head 12) are found in the foregoing manner, the aforementioned calibration processing and migration processing may be performed in accordance with the three-dimensional coordinates and the posture of the sensor head. In this way, the position can be more accurately detected”); 
processing said second measurement of distance by means of said control unit in order to calculate said coordinate x, of said center of reference C(xc,yc) (paragraph [0192]: “As the operator scans the ground holding the movable unit, the x-coordinate detector and the y-coordinate detector irradiate the sensor head with laser light which is modulated, for example, by the coordinates of the position. The sensor head, upon receipt of the laser light, demodulates the coordinates of the position to detect the x-coordinate or they-coordinate”); 
repeating said steps of detecting and processing said second measurement of distance at time intervals t in order to calculate a change of said coordinate x, during said step of handling (paragraph [0262]: “If the controller determines that the scan position has not reached the end point in the main scan direction, the processing returns to step S86 to repetitively execute the processing subsequent thereto”); and 
associating a coordinate xi = xci to an i-th object detected, where xci is the value of said coordinate x, at the detection by said GPR sensor of said i-th object (claim 1: “generating information indicative (associating) of a three-dimensional structure in the ground (i-th object) based on a period of time from the transmission of said electromagnetic wave by said transmitting and receiving means to the reception of the reflected wave, a received level of said reflected wave, and a position (a coordinate xi = xci) detected by said position detecting means”).
It would have been obvious to one of ordinary skill in the art to include in the method for detecting positions of objects under a surface, taught in combination by Taichiro and Stanley, the prearranging a second linear wall, said second wall having direction parallel to said axis y of said reference Cartesian system S(x, y); 
detecting a second measurement of distance between said distance detecting unit and said second linear wall; processing said second measurement of distance by means of said control unit in order to calculate said coordinate x, of said center of reference C(xc,yc); 
repeating said steps of detecting and processing said second measurement of distance at time intervals t in order to calculate a change of said coordinate x, during said step of handling; and 
associating a coordinate xi = xci to an i-th object detected, where xci is the value of said coordinate x, at the detection by said GPR sensor of said i-th object as taught by Inoue since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for detecting positions of objects under a surface taught in combination by Taichiro and Stanley, it is within the capabilities of one of ordinary skill in the art to include the prearranging a second linear wall, said second wall having direction parallel to said axis y of said reference Cartesian system S(x, y); 
detecting a second measurement of distance between said distance detecting unit and said second linear wall; processing said second measurement of distance by means of said control unit in order to calculate said coordinate x, of said center of reference C(xc,yc); 
repeating said steps of detecting and processing said second measurement of distance at time intervals t in order to calculate a change of said coordinate x, during said step of handling; and 
associating a coordinate xi = xci to an i-th object detected, where xci is the value of said coordinate x, at the detection by said GPR sensor of said i-th object as taught by Inoue, in order to define the GPR position in 2D with the predictable result that “the position f of the measurement point can be detected with high accuracy” as needed in Taichiro paragraph [0001].

Regarding claim 3, Taichiro, Stanley and Inoue teaches claimed invention as shown above for the claim 2. Taichiro teaches distance detecting unit comprises at least one sensor arranged to determine said first measurement of distance with respect to said first linear wall and/or said second measurement of distance with respect to said second linear wall by means of the difference between the transmission time and the receiving time of a pulse (Taichiro paragraph [0001]: “During this time, the pulse generator 4 connected to the traveling carriage 1 generates a pulse number proportional to the rotation speed of the wheels, and the non-contact distance sensor 3 emits an electromagnetic wave to the front obstacle 8 from the change in the reflection time”).
Neither Taichiro nor Stanley teach laser sensor.
Inoue teaches laser sensor (Inoue paragraph [0192]: “the x-coordinate detector and the y-coordinate detector irradiate the sensor head with laser light which is modulated, for example, by the coordinates of the position”).	
Since laser sensor is a key factor in the success of the method for detecting positions of objects under a surface, taught in combination by Taichiro, Stanley and Inoue. As discussed by Taichiro, “the non-contact distance sensor 3 emits an electromagnetic wave to the front obstacle”. This practice is well known in the radar art and would follow in “Measurement i Fixed position”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to use laser sensor of Inoue and to incorporate it into the method taught in combination Taichiro, Stanley and Inoue since there are a finite number of identified, predictable potential solutions (i.e., laser sensor, LED-sensor, Radar sensor, etc.) to the recognized need of distance sensing and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success the laser sensor in sensing the GPR position.

In regards of claim 6, Taichiro teaches a system for detecting positions of objects under a surface (Taichiro paragraph [0001]: “The present invention relates to a buried object detecting device, and particularly relates to a buried object detecting device suitable for detecting an underground buried object from the ground in a non-contact manner”)  with respect to a reference Cartesian system S(x, y) having origin O(xo, yo) and axes x and y (Fig. 2: Cartesian system with y-axis: element "11", z-axis: element "12" and x-axis pointing away from the observer), said system comprising: a GPR apparatus (Fig. 1) comprising: 
a GPR sensor (Fig. 1: sensor head: element "2"; paragraph [0001]: “Buried object detection sensor 2”); 
a control unit (Fig. 1: element "5"; paragraph [0001]: “Control device 5”); and 
a center of reference C(xc,yc) having coordinates x, and y, on said reference Cartesian system S(x,y) (Fig. 2: initial point of the line "13"); 
a first linear wall, said first wall having direction parallel to said axis x of said reference Cartesian system S(x,y) (Fig. 1: wall: element "8"); and 
a distance detecting unit arranged for: detecting a first measurement of distance between said distance detecting unit and said first linear wall (Fig. 1: element "3"; paragraph [0001]: “Non-contact distance sensor 3”); and 
said control unit arranged to carry out: 
a processing of said first measurement of distance in order to calculate said coordinate y, of said center of reference C(xc, yc) (paragraph [0001]: “During this time, the pulse generator 4 connected to the traveling carriage 1 generates a pulse number proportional to the rotation speed of the wheels, and the non-contact distance sensor 3 emits an electromagnetic wave to the front obstacle 8 from the change in the reflection time. Measurement i Fixed position is detected, and each position data is output to the control device 5”); 
an association of coordinate yi = yci to an i-th object detected, where xci and yci are the values of said coordinates xc and yc at the detection by means of said GPR sensor of said i-th object (paragraph [0001]: “The present invention uses a combination of a plurality of position detection sensors for detecting the measurement position of the buried object detector…the traveling carriage 1 is scanned above the buried object 10 buried in the ground… Measurement i Fixed position is detected, and each position data is output to the control device 5. The control device 5 selects more accurate position data from these two types of position data and transmits the position data to the data processing device 6. The data processing device 6 is buried based on this position data”).
Taichiro does not teach a second linear wall, said second wall having direction parallel to said axis y of said reference Cartesian system S(x, y); 
The distance detecting unit arranged for: detecting a second measurement of distance between said distance detecting unit and said second linear wall; 
a processing of said second measurement of distance in order to calculate said coordinate x, of said center of reference C(xc, yc);
an association of coordinate xi = xci to an i-th object detected, where xci and yci are the values of said coordinates xc and yc at the detection by means of said GPR sensor of said i-th object; 
Page 5 of 10Application No. 16/607,336Preliminary AmendmentAttorney Docket Number A4132.10001US01verifying, on the basis of said change said coordinate yc, that said trajectory y coincides with a predetermined trajectory y'; and 
in case that said step of verifying is negative, correcting said trajectory y along which is carried out said step of handling.
Stanley teaches  Page 5 of 10Application No. 16/607,336Preliminary AmendmentAttorney Docket Number A4132.10001US01verifying, on the basis of said change said coordinate yc, that said trajectory y coincides with a predetermined trajectory y' (Stanley paragraph [0039]: “a registration module 40 compares the SPR images provided by the radar processor 38 to the SPR images retrieved from the SPR reference image source 34 so that the offset of the vehicle with respect to the closest point on the trip path is determined…a mobile system that includes a GPR system, a radar processor and a registration module that may be used as part of the navigation system 30. SPR images acquired for the vehicle are spatially registered to the previously acquired SPR images that overlap the trip path”); and 
in case that said step of verifying is negative, correcting said trajectory y along which is carried out said step of handling (paragraph [0039]: “In various embodiments of the present invention, offset data, or positional error data, determined in the registration process are provided to a conversion module 42 which generates GPS data corrected for the vehicle positional deviation from the trip path. The corrected GPS data are provided to a vehicle control module 44 so that steering, orientation, velocity, pose and acceleration/deceleration are controlled in a manner to maintain the vehicle along the desired trip path”).
It would have been obvious to one of ordinary skill in the art to include in the system for detecting positions of objects under a surface taught by Taichiro the verifying, on the basis of said change of said coordinate yc, that said trajectory y coincides with a predetermined trajectory y'; and 
in case that said step of verifying is negative, correcting said trajectory y along which is carried out said step of handling as taught by Stanley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in  the system for detecting positions of objects under a surface taught by Taichiro, it is within the capabilities of one of ordinary skill in the art to include verifying, on the basis of said change of said coordinate yc, that said trajectory y coincides with a predetermined trajectory y'; and 
in case that said step of verifying is negative, correcting said trajectory y along which is carried out said step of handling as taught by Stanley with the predictable result of “the position f of the measurement point can be detected with high accuracy” as needed in Taichiro paragraph [0001].
Neither Taichiro nor Stanley teach a second linear wall, said second wall having direction parallel to said axis y of said reference Cartesian system S(x, y); 
The distance detecting unit arranged for: detecting a second measurement of distance between said distance detecting unit and said second linear wall; 
a processing of said second measurement of distance in order to calculate said coordinate x, of said center of reference C(xc, yc);
an association of coordinate xi = xci to an i-th object detected, where xci and yci are the values of said coordinates xc and yc at the detection by means of said GPR sensor of said i-th object.
Inoue teaches a second linear wall, said second wall having direction parallel to said axis y of said reference Cartesian system S(x, y) (Inoue Fig. 36: elements 101 and 102 are the first and the second wall respectively); 
The distance detecting unit arranged for: 
detecting a second measurement of distance between said distance detecting unit and said second linear wall (paragraph [0250]: “When the three-dimensional coordinates and the posture of the movable unit 201 (sensor head 12) are found in the foregoing manner, the aforementioned calibration processing and migration processing may be performed in accordance with the three-dimensional coordinates and the posture of the sensor head. In this way, the position can be more accurately detected”); 
a processing of said second measurement of distance in order to calculate said coordinate x, of said center of reference C(xc, yc) (paragraph [0192]: “As the operator scans the ground holding the movable unit, the x-coordinate detector and the y-coordinate detector irradiate the sensor head with laser light which is modulated, for example, by the coordinates of the position. The sensor head, upon receipt of the laser light, demodulates the coordinates of the position to detect the x-coordinate or they-coordinate”);
an association of coordinate xi = xci to an i-th object detected, where xci and yci are the values of said coordinates xc and yc at the detection by means of said GPR sensor of said i-th object (claim 1: “generating information indicative (associating) of a three-dimensional structure in the ground (i-th object) based on a period of time from the transmission of said electromagnetic wave by said transmitting and receiving means to the reception of the reflected wave, a received level of said reflected wave, and a position (a coordinate xi = xci) detected by said position detecting means”).
It would have been obvious to one of ordinary skill in the art to include in the system for detecting positions of objects under a surface, taught in combination by Taichiro and Stanley, the second linear wall, said second wall having direction parallel to said axis y of said reference Cartesian system S(x, y); 
detecting a second measurement of distance between said distance detecting unit and said second linear wall; processing said second measurement of distance by means of said control unit in order to calculate said coordinate x, of said center of reference C(xc,yc); and 
associating a coordinate xi = xci to an i-th object detected, where xci is the value of said coordinate x, at the detection by said GPR sensor of said i-th object as taught by Inoue since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for detecting positions of objects under a surface taught in combination by Taichiro and Stanley, it is within the capabilities of one of ordinary skill in the art to include the second linear wall, said second wall having direction parallel to said axis y of said reference Cartesian system S(x, y); 
detecting a second measurement of distance between said distance detecting unit and said second linear wall; processing said second measurement of distance by means of said control unit in order to calculate said coordinate x, of said center of reference C(xc,yc); and 
associating a coordinate xi = xci to an i-th object detected, where xci is the value of said coordinate x, at the detection by said GPR sensor of said i-th object as taught by Inoue, in order to define the GPR position in 2D with the predictable result that “the position f of the measurement point can be detected with high accuracy” as needed in Taichiro paragraph [0001].

Regarding claim 7, Taichiro, Stanley and Inoue teaches claimed invention as shown above for the claim 6. Taichiro further teaches distance detecting unit comprises at least one sensor arranged to determine said first measurement of distance with respect to said first linear wall and/or said second measurement of distance with respect to said second linear wall by means of the difference between the transmission time and the receiving time of a pulse (Taichiro paragraph [0001]: “During this time, the pulse generator 4 connected to the traveling carriage 1 generates a pulse number proportional to the rotation speed of the wheels, and the non-contact distance sensor 3 emits an electromagnetic wave to the front obstacle 8 from the change in the reflection time”).
Neither Taichiro nor Stanley teach laser sensor.
Inoue teaches laser sensor (Inoue paragraph [0192]: “the x-coordinate detector and the y-coordinate detector irradiate the sensor head with laser light which is modulated, for example, by the coordinates of the position”).	
Since laser sensor is a key factor in the success of the system for detecting positions of objects under a surface, taught in combination by Taichiro, Stanley and Inoue. As discussed by Taichiro, “the non-contact distance sensor 3 emits an electromagnetic wave to the front obstacle”. This practice is well known in the radar art and would follow in “Measurement i Fixed position”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to use laser sensor of Inoue and to incorporate it into the system taught in combination Taichiro, Stanley and Inoue since there are a finite number of identified, predictable potential solutions (i.e., laser sensor, LED-sensor, Radar sensor, acoustic sensor etc.) to the recognized need of distance sensing and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success the laser sensor in sensing the GPR position.

Regarding claim 9, Taichiro, Stanley and Inoue teaches claimed invention as shown above for the claim 6.
Neither Taichiro nor Stanley teach an angular sensor is also provided configured to measure an angular variation of said GPR apparatus with respect to said reference Cartesian system S(x, y) and to provide said angular variation to said control unit.
Inoue teaches an angular sensor is also provided configured to measure an angular variation of said GPR apparatus with respect to said reference Cartesian system S(x, y) and to provide said angular variation to said control unit (Inoue paragraph [0252]: “A position detector 162 comprises a gyro, a compass or the like (angular sensor) for detecting the position of the sensor head 152. A position calculating unit 163 calculates the position of the sensor head 152 from the output of the position detector 162, and outputs the result of the calculation to the controller 54”).
It would have been obvious to one of ordinary skill in the art to include in the system for detecting positions of objects under a surface, taught in combination by Taichiro, Stanley and Inoue the angular sensor as taught by Inoue since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system for detecting positions of objects under a surface, taught in combination by Taichiro, Stanley and Inoue, it is within the capabilities of one of ordinary skill in the art to further include the angular sensor of Inoue with the predictable result of providing “more accurate position data” as needed in Taichiro.

Regarding claim 11, Taichiro and Stanley teaches claimed invention as shown above for the claim 1. 
Taichiro further teaches said distance detecting unit comprises at least one sensor arranged to determine said first measurement of distance with respect to said first linear wall and/or said second measurement of distance with respect to said second linear wall by means of the difference between the transmission time and the receiving time of a laser pulse (Taichiro paragraph [0001]: “During this time, the pulse generator 4 connected to the traveling carriage 1 generates a pulse number proportional to the rotation speed of the wheels, and the non-contact distance sensor 3 emits an electromagnetic wave to the front obstacle 8 from the change in the reflection time”).
Neither Taichiro nor Stanley teach laser sensor.
Inoue teaches laser sensor (Inoue paragraph [0192]: “the x-coordinate detector and the y-coordinate detector irradiate the sensor head with laser light which is modulated, for example, by the coordinates of the position”).	
Since laser sensor is a key factor in the success of the method for detecting positions of objects under a surface, taught in combination by Taichiro, Stanley and Inoue. As discussed by Taichiro, “the non-contact distance sensor 3 emits an electromagnetic wave to the front obstacle”. This practice is well known in the radar art and would follow in “Measurement i Fixed position”.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to use laser sensor of Inoue and to incorporate it into the method taught in combination Taichiro, Stanley and Inoue since there are a finite number of identified, predictable potential solutions (i.e., laser sensor, LED-sensor, Radar sensor, etc.) to the recognized need of distance sensing and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success the laser sensor in sensing the GPR position.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taichiro in view of Stanley further in view of Inoue and further in view of Lockyer et al. (European Patent Application EP2031347A1) hereinafter “Lockyer”
Regarding claim 4, Taichiro, Stanley and Inoue teaches claimed invention as shown above for the claim 3. 
Neither Taichiro nor Stanley teach first wall and/or said second wall are coated with a reflective material arranged to provide a higher precision in the reflection of said laser pulse.
Inoue	teaches first wall and/or said second wall (Inoue Fig. 36: elements 101 and 102 are the first and the second wall respectively).
The obviousness of incorporating the first and second walls of Inoue in the method for detecting positions of objects under a surface, taught in combination by Taichiro, Stanley and Inoue was shown above in regards of Claim 2.
Inoue does not teach walls are coated with a reflective material arranged to provide a higher precision in the reflection of said laser pulse.
Lockyer teaches walls are coated with a reflective material arranged to provide a higher precision in the reflection of said laser pulse (Lockyer paragraph [0005]: “A need exists for a more accurate technique and apparatus for measuring a coating on an object, such as a part”; [0006]: “A laser beam is projected on the coating. The laser beam is reflected by the coating to a laser sensor. From the reflected laser, a computer determines the thickness of the coating. The coating thickness and the object dimension are then compared to a desired target dimension”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use walls coated with a reflective material arranged to provide a higher precision in the reflection of said laser pulse as in the improvement discussed in Lockyer in the system executing the method for detecting positions of objects under a surface, taught in combination by Taichiro, Stanley and Inoue. As in Laser Sensor, it is within the capabilities of one of ordinary skill in the art to use walls are coated with a reflective material with the predicted result of “position f of the measurement point can be detected with high accuracy” as needed in Taichiro paragraph [0001].

Regarding claim 12, Taichiro, Stanley and Inoue teaches claimed invention as shown above for the claim 11. 
Neither Taichiro nor Stanley teach first wall and/or said second wall are coated with a reflective material arranged to provide a higher precision in the reflection of said laser pulse.
Inoue	teaches first wall and/or said second wall (Inoue Fig. 36: elements 101 and 102 are the first and the second wall respectively).
The obviousness of incorporating the first and second walls of Inoue in the method for detecting positions of objects under a surface, taught in combination by Taichiro, Stanley and Inoue was shown above in regards of Claim 2.
Inoue does not teach walls are coated with a reflective material arranged to provide a higher precision in the reflection of said laser pulse.
Lockyer teaches walls are coated with a reflective material arranged to provide a higher precision in the reflection of said laser pulse (Lockyer paragraph [0005]: “A need exists for a more accurate technique and apparatus for measuring a coating on an object, such as a part”; [0006]: “A laser beam is projected on the coating. The laser beam is reflected by the coating to a laser sensor. From the reflected laser, a computer determines the thickness of the coating. The coating thickness and the object dimension are then compared to a desired target dimension”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use walls coated with a reflective material arranged to provide a higher precision in the reflection of said laser pulse as in the improvement discussed in Lockyer in the system executing the method for detecting positions of objects under a surface, taught in combination by Taichiro, Stanley and Inoue. As in Laser Sensor, it is within the capabilities of one of ordinary skill in the art to use walls are coated with a reflective material with the predicted result of “position f of the measurement point can be detected with high accuracy” as needed in Taichiro paragraph [0001].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taichiro in view of Stanley further in view of Inoue and further in view of Mihailescu et al. (Canadian Patent Application Publication CA2866370A1) hereinafter “Mihailescu”
Regarding claim 5, Taichiro, Stanley and Inoue teaches claimed invention as shown above for the claim 2. 
Neither Taichiro nor Stanley teach  overlapping a marker at a predetermined point Pk having coordinates (xk,yk) with Page 4 of 10Application No. 16/607,336Preliminary Amendment Attorney Docket Number A4132.10001US01 respect to said reference Cartesian system S(x,y), said marker arranged to contain information about said coordinates (xk,yk) and about possible objects detected near said predetermined point Pk; 
acquiring said information contained in said marker by a reader; and use of said information obtained to display, by a software of augmented reality, said possible objects detected overlapped to said surface.
Inoue teaches  overlapping a marker at a predetermined point Pk having coordinates (xk,yk) with Page 4 of 10Application No. 16/607,336Preliminary Amendment Attorney Docket Number A4132.10001US01 respect to said reference Cartesian system S(x,y), said marker arranged to contain information about said coordinates (xk,yk) and about possible objects detected near said predetermined point Pk (Inoue paragraph [0104]: “The sensor head 12 comprises a transmitter 51 for transmitting electromagnetic impulses in a frequency band extending to a GHz band to the ground, and a receiver 52 for receiving a reflected wave of the electromagnetic wave from the underground. A controller 54 controls the transmitter 51 and the receiver 52, and measures a time until a reflected wave is received from an object (land mine) buried in the ground, after the transmitter 51 has transmitted an impulse electromagnetic wave. A marking unit 53 discharges a paint or the like to the ground, when controlled by the controller 54 at a predetermined timing, such that a position at which a land mine is buried can be identified at a later time”); 
acquiring said information contained in said marker by a reader (paragraph [0104]: “The sensor head 12 comprises a transmitter 51 for transmitting electromagnetic impulses in a frequency band extending to a GHz band to the ground, and a receiver 52 for receiving a reflected wave of the electromagnetic wave from the underground. A controller 54 controls the transmitter 51 and the receiver 52, and measures a time until a reflected wave is received from an object (land mine) buried in the ground, after the transmitter 51 has transmitted an impulse electromagnetic wave. A marking unit 53 discharges a paint or the like to the ground, when controlled by the controller 54 at a predetermined timing, such that a position at which a land mine is buried can be identified at a later time”); and 
use of said information obtained to display, said possible objects detected overlapped to said surface (paragraph [0106]: “A coordinate converter 28 converts an xyz-coordinate signal input from the image processing unit 27 to a two-dimensional coordinate signal for display on a screen of the display 3, and outputs the converted signal to a display controller 29”).
It would have been obvious to one of ordinary skill in the art to further include in the method for detecting positions of objects under a surface, taught in combination by Taichiro, Stanley and Inoue overlapping a marker at a predetermined point Pk having coordinates (xk,yk) with Page 4 of 10Application No. 16/607,336Preliminary Amendment Attorney Docket Number A4132.10001US01 respect to said reference Cartesian system S(x,y), said marker arranged to contain information about said coordinates (xk,yk) and about possible objects detected near said predetermined point Pk; 
acquiring said information contained in said marker by a reader; and use of said information obtained to display, said possible objects detected overlapped to said surface, as taught by Inoue since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for detecting positions of objects under a surface, taught in combination by Taichiro, Stanley and Inoue, it is within the capabilities of one of ordinary skill in the art to further include overlapping a marker at a predetermined point Pk having coordinates (xk,yk) with Page 4 of 10Application No. 16/607,336Preliminary Amendment Attorney Docket Number A4132.10001US01 respect to said reference Cartesian system S(x,y), said marker arranged to contain information about said coordinates (xk,yk) and about possible objects detected near said predetermined point Pk; 
acquiring said information contained in said marker by a reader; and use of said information obtained to display, said possible objects detected overlapped to said surface, as taught by Inoue with the predictable result of “displaying an image of a normal buried object without distortion” as needed in Taichiro.	
Inoue does not teach to display, by a software of augmented reality.
Mihailescu teaches to display, by a software of augmented reality (Mihailescu paragraph [0095]: “A visualization module 207 may be used to visualize the various models for user inspection and analysis. The visualization module may also include a user interface capability which allows the user to navigate the models, change visualization options, change system settings, and obtain supplementary information about the various components of the scene. Examples of visualization modules are: a computer screen, a touch screen, augmented reality devices or goggles, projectors, head mounted displays”; paragraph [0199]: “an augmented reality system can be employed, so that the local operator can observe an overlay of relevant elements over a direct view”).
Since displaying objects detected by a software of augmented reality is a key factor in the success of the method for detecting positions of objects under a surface, taught in combination by Taichiro, Stanley and Inoue. As discussed by Taichiro, “The signal of the detection sensor 2 (GPR- sensor -Examiner’s comment) is image processed and displayed as an image on the output device”. This practice is well known in the radar art and would follow in “imaging probes with limited dimensionality, to provide superior three dimensional mapping of an investigated object” of Mihailescu.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform displaying, by a software of augmented reality of Mihailescu and to incorporate it into the method for detecting positions of objects under a surface, taught in combination by Taichiro, Stanley and Inoue since there are a finite number of identified, predictable potential solutions (i.e., “a computer screen, a touch screen, augmented reality devices or goggles, projectors, head mounted displays” to the recognized need of image displaying and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success the augmented reality software.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Waite et al. (U.S. Patent Application Publication 2006/0055584A1) teaches a sensor fusion for model-based detection in pipe and cable locator systems;
Lualdi (WIPO PCT Application Publication WO03/062860A1) teaches a positioning system for data acquisition; 
Wolfert (German Patent DE102011120153B4) teaches a device for the automated detection of objects, comprising a mobile vehicle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648